McAdam, J.
Siphons of seltzer water, like the one that exploded, are in common use, and have been manufactured and sold in this citv and elsewhere for many years. They are certainly in as common use as steam boilers and gas, and an explosion of a steam boiler or of gas does not necessarily create an inference of negligence sufficient to fix liability on the defendant. The plaintiff, even in such cases, must go further, and prove affirmatively the existence of' some defect in construction, or condition of the thing which contains the gas or. steam of which the defendants were cognizant, or which they ought to have known by the exercise of proper care in the premises. There is no evidence in this case that the bottle, which was not manufactured but filled by the defendants, was not properly constructed, or that it was constructed differently from bottles in which seltzer water is usually sold. Nor is there any evidence that the manner of putting the water in was different from the method in common use, or that the *342character of the liquid tyas different from that usually put into such bottles. Gunpowder, dynamite, turpentine, gas, fireworks and many other explosives are used in the community as merchandise necessary in proper places and for certain purposes, and no one can contend that the sale of these commodities constitutes negligence on the part of the vendor when the articles are sold by their proper name indicating their character. There are cases in the books where articles have been sold as- apparently harmless, and have turned out to be dangerous and inflicted damage, and the vendor has in. consequence been, held liable. Eor example, where naphtha, which is of an explosive character, was sold for oil, and injury resulted. There the defendant was held liable for the deceit. There is no pretense in this case that the siphon of seltzer water sold was misnamed, or that any deceit was practiced on the plaintiff. Indeed, it was an ordinary well-known article of merchandise, sold in large quantities every day. It is common knowledge that bottles containing seltzer or vichy water, or -champagne or ginger ale, or cider, will sometimes explode, and that barrels containing cider may explode. But it does not necessarily follow that the vendor of these commodities in such bottles ■or barrels is liable for the explosion, in the absence of misconduct ■on his part, which misconduct must be affirmatively proved. Eor want of such proof the complaint must be dismissed.
Complaint dismissed.